Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-14, 16-19, 37-38, 45 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 5-7, 9, 10-11, 13-14, 18, 37-38, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US# 2006/0268749 hereinafter referred to as Rahman) in view of Schrum et al. (US# 2013/0114598 hereinafter referred to as Schrum).

	RE Claim 1, Rahman discloses a method, comprising: 
	in a mesh network comprising one or more domains of multiple nodes interconnected through links (See Rahman Background; Summary; FIG 2; [0025] – mesh network with multiple domains of multiple nodes connected by links) and in which there is at least one gateway in a selected domain connecting the selected domain to another network (See Rahman Background; Summary; FIG 2; [0025] – MPP portal in each domain), wherein the one or more domains and their multiple nodes and their links are part of a topology (See Rahman Background; Summary; FIG 2; [0025] – each domain connected to MPP portal is a topology (spanning tree)), accessing a set of primary and backup routing paths for a selected one of the at least one gateways (See Rahman Background; Summary; FIG 2; [0066], [0081]-[0084] – determining primary and backup routing paths to the MPP portal), wherein the selected gateway can access the multiple nodes in the selected domain (See Rahan FIG 2 – MPP can access the MPs in domain), wherein each primary and backup routing path for the selected gateway comprises a spanning tree that comprises the selected gateway and route to that selected gateway for nodes in the selected domain (See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – routing paths to MPP portal comprises spanning tree where the MPP is the root of the tree); 
	accessing a link schedule to be used at least by the multiple nodes in the selected domain in the mesh network (See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – network is going to use some type of “schedule” for nodes to transmit);
	switching, based on status of one or more of the links for one or more of the multiple nodes in the selected domain, to a selected one of the primary or backup routing paths for the selected gateway (See Rahman Background; Summary; FIG 2; [0025], [0066], [0081]-[0084] – determining an alternative route to root if a link goes down); and 
	causing routing in at least part of the mesh network to be modified based on the selected routing path (See Rahman Background; Summary; FIG 2; [0025], [0066], [0081]-[0084] – routing using alternative (backup) path if link failure causes a change in routing).
	Rahman does not specifically disclose accessing a link schedules to be used by one or more of the nodes in the mesh network over one or more scheduling cycles that comprise the link schedule; or
	Switching to one or a primary or backup routing path based in part on the link schedule.
	However, Schrum teaches of accessing a link schedules to be used by one or more of the nodes in the mesh network over one or more scheduling cycles that See Schrum FIG 1; [0017], [0033] – changing selected route to secondary route based on “schedule” (i.e. time interval)); and
	Switching to one or a primary or backup routing path based in part on the link schedule (See Schrum FIG 1; [0017], [0033] – changing selected route to secondary route based in part on “schedule” (i.e. time interval) as well as condition of path links (i.e. failure [0033])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, comprising accessing a link schedules to be used by one or more of the nodes in the mesh network over one or more scheduling cycles that comprise the link schedule; and switching to one or a primary or backup routing path based in part on the link schedule, as taught in Schrum. One is motivated as such in order to improve performance and throughput (See Schrum Background; Summary; [0012]).

	RE Claim 3, Rahman, modified by Schrum, discloses a method, as set forth in claim 1 above, wherein the method further comprises determining the set of primary and backup routing paths for the selected gateway (See Rahman Background; Summary; FIG 2; [0066], [0081]-[0084] – determining primary and backup routing paths to the MPP portal), wherein determining the set of primary and backup routing paths for the selected gateway is performed by performing at least the following: 
	assigning links immediately adjacent to the selected gateway as stems of a tree, which are connected to the root of the tree, and the root is the selected gateway (See Rahman Background; Summary; FIG 2; [0066], [0081]-[0084] – MPP portal is root of tree with links coming from MPP portal stems (i.e. root links)); 
	growing each stem into branches until a union of all branches includes the nodes in the selected domain (See Rahman Background; Summary; FIG 2-4; [0059], [0066], [0070]-[0075], [0081]-[0084] – growing each root link to build tree including the nodes in the domain); and 
	grow each branch until a full spanning tree results that covers the selected domain (See Rahman Background; Summary; FIG 2-4; [0059], [0066], [0070]-[0075], [0081]-[0084] – growing each root link to build full spanning tree covering the domain).

	RE Claim 5, Rahman, modified by Schrum, discloses a method, as set forth in claim 3 above. Rahman, modified by Schrum, does not specifically disclose wherein the number of spanning trees is equal to the number of stems, which is equal to the number of routes per node to the selected gateway.
	However, Rahman does teach of being able to create one or more spanning trees comprising one or more stems with one or more routes per node to the selected gateway (i.e. MPP portal/root of spanning tree) (See Rahman FIGs 2-4). 
	Therefore, configuring the network topology wherein the number of spanning trees is equal to the number of stems, which is equal to the number of routes per node to the selected gateway solves no stated problem and would be an obvious matter of design choice within the skill of the art. In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 

	RE Claim 6, Rahman, modified by Schrum, discloses a method, as set forth in claim 3 above, further comprising for each of the multiple nodes in the selected domain, identifying a priority of multiple paths in the spanning trees to the selected gateway at least by:
	setting a highest priority to a path that is lowest in number of hop counts to the selected gateway (See Rahman [0059], [0070]-[0076] – when determining primary path, utilizing lowest path metrics (which can be hop count) to determine “best” path); 
	breaking a tie in an equal hop count situation to set one path in the situation as a higher priority path (See Rahman [0059], [0070]-[0076] – breaking ties when trying to figure out “best path” if path metrics are equal (i.e. hop count)); and 
	the path with the highest priority is called the primary path (See Rahman [0059], [0070]-[0076] – highest priority path is used as best path (i.e. path with best path metrics/breaks tie with other tie breaking metrics)).

	RE Claim 7, Rahman, modified by Schrum, discloses a method, as set forth in claim 6 above, wherein breaking the tie further comprises breaking the tie by using one or more of the following: 
See Rahman [0059], [0070]-[0076] – i.e. priority (or other tie breaking metrics such as power could be construed as “weight” of node)); expected traffic demand is shared as equally as possible between spanning trees; and random assignment.

	RE Claim 9, Rahman, modified by Schrum, discloses a method, as set forth in claim 1 above, wherein: 
	for each of the one or more domains that comprise a plurality of gateways: 
	the accessing a set of primary and backup routing paths, the accessing a link schedule, the switching and the causing routing are performed for each of the plurality of gateways in the domain (See Rahman Background; Summary; FIG 2-4; [0059], [0066], [0070]-[0075], [0081]-[0084] – spanning tree formation, routing to the root (MPP portal) with primary/backup routing, scheduling, changes to topology, and routing, are performed for each domain (i.e. spanning tree involving each MPP portal)); and 
	the spanning trees for each of the plurality of gateways span the nodes in the corresponding domain (See Rahman Background; Summary; FIG 2-4; [0059], [0066], [0070]-[0075], [0081]-[0084] – i.e. FIG 2).

	RE Claim 10, Rahman, modified by Schrum, discloses a method, as set forth in claim 1 above, wherein the link schedule comprise constructed transmission sets that are ordered into a schedule cycle (See Schrum FIG 1; [0017], [0033] – changing selected route to secondary route based in part on “schedule” (i.e. time interval)).

	RE Claim 11, Rahman, modified by Schrum, discloses a method, as set forth in claim 1 above, further comprising determining the link schedule to be used by one or more of the nodes in the mesh network to implement the one or more scheduling cycles at least by constructing transmission sets and ordering the constructed transmission sets into a schedule cycle (See Schrum FIG 1; [0017], [0033] – changing selected route to secondary route (124->126) based in part on “schedule” (i.e. time interval)).

	RE Claim 13, Rahman, modified by Schrum, discloses a method, as set forth in claim 1 above, performed by a certain node in the mesh network, and wherein the method further comprises the certain node using virtual connections and traffic flows to transfer received client data over links in the mesh network (See Rahman Background; Summary; FIG 3; [0027] – using VLANs for different traffic flows).

	RE Claim 14, Rahman, modified by Schrum, discloses a method, as set forth in claim 13 above, wherein using virtual connections comprises mapping incoming traffic for the client data into virtual connections that are identified by virtual connection identifiers (See Rahman Background; Summary; FIGs 2-4; [0027], [0134]-[0138] – using VLANs for different traffic flows; VLANs identified by VLAN tags).

Claim 18, Rahman, modified by Schrum, discloses a method, as set forth in claim 1 above, wherein the switching performs one or more on-demand dynamic load balancing methods comprising one or more of the following: 
	path re-selection load balancing is applied only at ingress nodes, and intermediate nodes do not change an originally selected path; 
	based on path status information, an alternative pre-computed path is selected from a priority list (See Rahman [0165] – if certain paths are deemed better than others based on path metrics/performance, they receive higher priority to be used over other paths (i.e. load balancing)); 
	path re-selection load balancing is flow based, and a complete flow is redirected to an alternative path (See Rahman [0165] – load balancing entire flows); 
	path re-selection load balancing is priority based, and a highest priority flow gets first the most optimum routing path, the second highest priority flow gets the next best available route, with this process continuing through remaining flows; 
	in path re-selection load balancing, higher priority traffic flow overrides lower priority traffic flow or higher priority traffic flow overrides and pre-empts lower priority traffic flow; 
	inverse multiplexing based load balancing is applied to balance low priority bulk and best effort traffic on a packet-based fashion; 
	inverse multiplexing based load balancing is applied only for lower priority traffic; in inverse multiplexing based load balancing, all available paths are used; 
See Rahman [0165] – load balancing each packet to better path); and/or 
	packets are sequence numbered and re-ordering is performed at domain egress nodes.

	RE Claim 37, Rahman discloses an apparatus, including one or more processors and one or more memories including computer program code configured to with the one or more processors, cause the apparatus to: 
	in a mesh network comprising one or more domains of multiple nodes interconnected through links (See Rahman Background; Summary; FIG 2; [0025] – mesh network with multiple domains of multiple nodes connected by links) and in which there is at least one gateway in a selected domain connecting the selected domain to another network (See Rahman Background; Summary; FIG 2; [0025] – MPP portal in each domain), wherein the one or more domains and their multiple nodes and their links are part of a topology (See Rahman Background; Summary; FIG 2; [0025] – each domain connected to MPP portal is a topology (spanning tree)), access a set of primary and backup routing paths for a selected one of the at least one gateways (See Rahman Background; Summary; FIG 2; [0066], [0081]-[0084] – determining primary and backup routing paths to the MPP portal), wherein the selected gateway can access the multiple nodes in the selected domain (See Rahan FIG 2 – MPP can access the MPs in domain), and wherein each primary and backup routing path for the selected gateway comprises a spanning tree that See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – routing paths to MPP portal comprises spanning tree where the MPP is the root of the tree); 
	access a link schedule to be used at least by the multiple nodes in the selected domain in the mesh network (See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – network is going to use some type of “schedule” for nodes to transmit);
	switch, based on status of one or more of the links for one or more of the multiple nodes in the selected domain, to a selected one of the primary or backup routing paths for the selected gateway (See Rahman Background; Summary; FIG 2; [0025], [0066], [0081]-[0084] – determining an alternative route to root if a link goes down); and 
	cause routing in at least part of the mesh network to be modified based on the selected routing path (See Rahman Background; Summary; FIG 2; [0025], [0066], [0081]-[0084] – routing using alternative (backup) path if link failure causes a change in routing).
	Rahman does not specifically disclose accessing a link schedules to be used by one or more of the nodes in the mesh network over one or more scheduling cycles that comprise the link schedule; or
	Switching to one or a primary or backup routing path based in part on the link schedule.
See Schrum FIG 1; [0017], [0033] – changing selected route to secondary route based on “schedule” (i.e. time interval)); and
	Switching to one or a primary or backup routing path based in part on the link schedule (See Schrum FIG 1; [0017], [0033] – changing selected route to secondary route based in part on “schedule” (i.e. time interval) as well as condition of path links (i.e. failure [0033])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, comprising accessing a link schedules to be used by one or more of the nodes in the mesh network over one or more scheduling cycles that comprise the link schedule; and switching to one or a primary or backup routing path based in part on the link schedule, as taught in Schrum. One is motivated as such in order to improve performance and throughput (See Schrum Background; Summary; [0012]).

	RE Claim 38, Rahman discloses an apparatus, including one or more processors and one or more memories including computer program code configured to, with one or more processors, cause the apparatus to: 
	in a mesh network comprising one or more domains of multiple nodes interconnected through links (See Rahman Background; Summary; FIG 2; [0025] – mesh network with multiple domains of multiple nodes connected by links), wherein the one or more domains and their multiple nodes and their links are part of a See Rahman Background; Summary; FIG 2; [0025] – each domain connected to MPP portal is a topology (spanning tree)), and wherein there is at least one gateway for a selected domain that connects the selected domain to another network (See Rahman Background; Summary; FIG 2; [0025] – MPP portal in each domain), determine a set of primary and backup routing paths for a selected one of the at least one gateways (See Rahman Background; Summary; FIG 2; [0066], [0081]-[0084] – determining primary and backup routing paths to the MPP portal), wherein the selected gateway can access the multiple nodes in the selected domain (See Rahan FIG 2 – MPP can access the MPs in domain), and wherein each primary and backup routing path for the selected gateway comprises a spanning tree that comprises the selected gateway and route to that selected gateway for nodes in the selected domain (See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – routing paths to MPP portal comprises spanning tree where the MPP is the root of the tree); 
	determine a link schedule to be used at least by the multiple nodes in the selected domain in the mesh network (See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – network is going to use some type of “schedule” for nodes to transmit within the network); and 
	send information to at least the nodes in the selected domain in the mesh network, wherein the information for a node in the selected domain describes at least the primary and backup routing paths for the nodes (See Rahman Background; Summary; FIG 2; [0025], [0066], [0081]-[0084] – nodes are informed of topology changes).

	Informing the nodes of the link schedule for the multiple nodes for the selected domain.
	However, Schrum teaches of accessing a link schedule to be used by one or more of the nodes in the mesh network over one or more scheduling cycles that comprise the link schedule (See Schrum FIG 1; [0017], [0033] – changing selected route to secondary route based on “schedule” (i.e. time interval)); and
	Informing the nodes of the link schedule for the multiple nodes for the selected domain (See Schrum FIG 1; [0017], [0033] – informing nodes for changing selected route to secondary route based in part on “schedule” (i.e. time interval) as well as condition of path links (i.e. failure [0033])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, accessing a link schedule to be used by one or more of the nodes in the mesh network over one or more scheduling cycles that comprise the link schedule; and
	Informing the nodes of the link schedule for the multiple nodes for the selected domain, as taught in Schrum. One is motivated as such in order to improve performance and throughput (See Schrum Background; Summary; [0012]).

	RE Claim 45, Rahman, modified by Schrum, discloses a method, as set forth in claim 1 above, wherein a scheduling cycle in the one or more scheduling cycles See Schrum FIG 1; [0017], [0033] – changing selected route to secondary route based on “schedule” (i.e. time interval); each set of active links (i.e. paths 124 and 126) having an “order” (i.e. path 124 is first active set and then 126 is next in the schedule (interval))).

Claims 4, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US# 2006/0268749 hereinafter referred to as Rahman) in view of Schrum et al. (US# 2013/0114598 hereinafter referred to as Schrum) and Dacosta (US# 2015/0138977).

	RE Claim 4, Rahman, modified by Schrum, discloses a method, as set forth in claim 3 above. Rahman, modified by Schrum,does not specifically disclose further comprising optimizing leaf nodes in the branches at least by moving a leaf node to another parent node if moving the leaf node to the other parent node via a direct hop link to the parent node results in a smaller hop count.
	However, Dacosta teaches of optimizing leaf nodes in the branches at least by moving a leaf node to another parent node if moving the leaf node to the other parent node via a direct hop link to the parent node results in a smaller hop count (See Dacosta [0103]-[0104] – moving child leaf node (orphan) to other parent node in order to reduce hop count).
See Dacosta Background; Summary).

	RE Claim 12, Rahman, modified by Dacosta, discloses a method, as set forth in claim 10 above. Rahman, modified by Dacosta does not specifically disclose wherein the constructing and ordering the transmission sets comprises one or more of the following: 
	in each schedule cycle, each link should be given at least one chance for transmission; 
	some links are more considered to be important than other links and should be given more chances in each schedule cycle; 
	identifying and constructing a transmission set in each slot of a scheduling cycle, where the transmission set is constructed with a highest number of disjoint links that can be active at a same time moment; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; and/or 

	However, Dacosta teaches of
	wherein the constructing and ordering the transmission sets comprises one or more of the following: 
	in each schedule cycle, each link should be given at least one chance for transmission (See Dacosta Background; Summary; [0109] – i.e. weighted round robin); 
	some links are more considered to be important than other links and should be given more chances in each schedule cycle (See Dacosta Background; Summary; [0109] – i.e. weighted round robin); 
	identifying and constructing a transmission set in each slot of a scheduling cycle, where the transmission set is constructed with a highest number of disjoint links that can be active at a same time moment; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; and/or 
	assigning a transmission set to each slot of the scheduling cycle by identifying the order of the transmission sets in the schedule cycle to ensure an end-to-end delay.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, modified by Schrum, wherein the constructing and ordering the transmission sets comprises one or more of the following: 

	some links are more considered to be important than other links and should be given more chances in each schedule cycle; 
	identifying and constructing a transmission set in each slot of a scheduling cycle, where the transmission set is constructed with a highest number of disjoint links that can be active at a same time moment; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; and/or 
	assigning a transmission set to each slot of the scheduling cycle by identifying the order of the transmission sets in the schedule cycle to ensure an end-to-end delay, as taught in Dacosta. One is motivated as such in order to improve performance and reduce latency as the scale of devices being added to the network grows (See Dacosta Background; Summary).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US# 2006/0268749 hereinafter referred to as Rahman) in view of Schrum et al. (US# 2013/0114598 hereinafter referred to as Schrum) and Dacosta (US# 2015/0304879 hereinafter referred to as Dacosta ‘879).

	RE Claim 8, Rahman, modified by Schrum, discloses a method, as set forth in claim 1 above. Rahman, modified by Schrum, does not specifically disclose further comprising optimizing the link schedule for the primary and backup routing paths.
See Dacosta ‘879 [0138]-[0139], [0146] – performing collaborative scheduling for the links in the network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, modified by Schrum, comprising optimizing the link schedule for the primary and backup routing paths, as taught in Dacosta ‘879. One is motivated as such in order to better handle changes in network topology (See Dacosta [0305]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US# 2006/0268749 hereinafter referred to as Rahman) in view of Schrum et al. (US# 2013/0114598 hereinafter referred to as Schrum) and Lui et al. (US# 2003/0193959 hereinafter referred to as Lui).

	RE Claim 16, Rahman, modified by Schrum, discloses a method, as set forth in claim 1 above, performed by a certain node, wherein the certain node handles traffic as flows, wherein the flows are separated by quality of service priority identification and virtual connection identification (See Rahman FIG 3; [0142]-[0145] – different priorities of traffic flows are separated by priority identification and associated with VLANs). 
	Rahman, modified by Schrum, does not specifically disclose, the switching causes local forwarding of traffic using pre-calculated route alternatives from the 
	However, Lui teaches of the switching causes local forwarding of traffic using pre-calculated route alternatives from the primary and backup routing paths and based on local load and congestion status information (See Lui [0038] – based on load/congestion status, performing load balancing over different alternative paths).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, modified by Schrum, wherein the switching causes local forwarding of traffic using pre-calculated route alternatives from the primary and backup routing paths and based on local load and congestion status information, as taught in Lui. One is motivated as such in order to better handle load distribution over multi-priority paths (See Lui Background; Summary). 

	RE Claim 17, Rahman, modified by Schrum and Lui, discloses a method, as set forth in claim 16 above, wherein the local forwarding further comprises one or more of the following: 
	selecting by an ingress node as the certain node a path from the primary and backup routing paths by using pre-computed path preferences and status of a bottleneck link in each path; 
See Rahman FIGs 3-4 – forwarding traffic differently based on priority class (i.e. type of traffic)); 
	making forwarding decisions using local forwarding tables comprising a best available path based on preferences set by route computation (See Rahman [0066], [0070]-[0075], [0081]-[0084], [0165] – forwarding based on calculating best path based on preferences); 
	forming and maintaining a local forwarding table based on topology configuration information and network status information, comprising updating the table every time a new topology configuration is received and every time new status information is received from the network indicating one or more link failures, link congestion and/or other anomalies; 
	estimating by an ingress node as the certain node the applicability of alternative routing paths for each traffic flow through the ingress node; 
	inspecting by an intermediate node as the certain node only a spanning tree identifier and mesh network identifier when making forwarding decisions; 
	assigning frames into correct queues at an output port based on priority information; and/or 
	using strict priority queueing as a target to force lower priority traffic to alternate paths instead of sharing capacity in a bottleneck link, wherein the using occurs such that the sharing is performed in a fair manner.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US# 2006/0268749 hereinafter referred to as Rahman) in view of Schrum et al. (US# 2013/0114598 hereinafter referred to as Schrum) and Bhattiprolu et al. (US# 2013/0151888 hereinafter referred to as Bhattiprolu).

	RE Claim 19, Rahman, modified by Schrum, discloses a method, as set forth in claim 1 above. Rahman, modified by Schrum, does not specifically disclose wherein the switching and causing routing further comprises implementing a hierarchical fault recovery system wherein a primary action is to re-route traffic to an alternate pre-computed routing path in case of a fault in one or more spanning trees, and a secondary action is to restore broken spanning trees.
	However, Bhattiprolu teaches of wherein the switching and causing routing further comprises implementing a hierarchical fault recovery system wherein a primary action is to re-route traffic to an alternate pre-computed routing path in case of a fault in one or more network topologies, and a secondary action is to restore broken network topologies (See Bhattiprolu Background; Summary; [0007], [0036] – when fault/failure is detected, first failing over to backup path; then when faulty path is determined to be restored, making a second determination to failback to original path).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system with spanning tree topologies, as disclosed in Rahman, modified by Schrum, wherein the switching and causing routing further comprises implementing a hierarchical fault See Bhattiprolu Background; Summary).

Response to Arguments
	Applicant's arguments filed 02/16/2021 have been fully considered but are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Schrum reference).


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVE R YOUNG/Primary Examiner, Art Unit 2477